Citation Nr: 1027367	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-16 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent for 
status post fracture, distal radial ulnar joint arthrosis, right 
wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to December 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO).

In the Veteran's August 2007 notice of disagreement, he asserted 
that as a result of his right wrist disorder, he first had to 
switch from construction to administration due to symptomatology, 
still had "hardship . . . with gaining suitable employment."  
The Board finds that this statement, in addition to others of 
record, constitute an informal claim for entitlement to a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Therefore, it is referred to the RO for the appropriate 
development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

At his June 2010 Board hearing, the Veteran indicated that his 
right wrist disability had increased in severity since his last 
VA examination.  Specifically, he testified that his wrist pops 
and crackles when he moves it during the course of his normal 
work day, and such "normal" movement creates increased pain, 
stiffness, weakness, and fatigue of the wrist.  To that end, he 
noted that because the disability affects his dominant arm, he 
was unable to perform most labor functions, to include switching 
from construction to administrative work, and then still being 
unable to use an ergonomic keyboard in conjunction with 
administrative work.  Moreover, the Veteran testified during his 
June 2010 Board hearing that although he does not like to miss 
work, he frequently leaves work early because the pain and other 
symptoms become overwhelming, in addition to the "fog" he 
experiences as a result of pain medications he has used to 
relieve his right wrist symptoms.  

VA's duty to assist includes providing a new medical examination 
when a veteran asserts or provides evidence that a disability has 
worsened and the available evidence is too old for an adequate 
evaluation of the current condition.  A medical opinion must 
describe the disability in sufficient detail so the Board can 
make a fully informed evaluation of the disability.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  Because the Veteran asserted 
at the June 2010 Board hearing that his disability had worsened 
in severity, and because the findings of the most recent VA 
examination are now two years old, remand is required so that an 
additional VA medical examination, documenting the current 
severity of the Veteran's right wrist disorder, may be conducted.

Moreover, the Veteran's right wrist disability is evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2009), which contemplates limited motion of 
the wrist.  However, based on the evidence discussed above, the 
Veteran's disability may be one where the available schedular 
evaluations for that service-connected disability are inadequate.  
38 C.F.R. § 3.321(b) (2009); see Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  In this case, the Veteran's right 
wrist disability clearly manifests as limited wrist motion, but 
also by pain, weakness, fatigability, and other factors of 
functional loss for which there is no available additional 
compensation under that Diagnostic Code, for which the currently 
assigned 10 percent evaluation is the maximum available rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5215; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Thus, consideration of whether 
the Veteran's case merits an extraschedular rating is also 
warranted.

Accordingly, the case is remanded for the following actions:

1.  Schedule the Veteran for appropriate VA 
examination to determine the severity of his 
right wrist disorder.  The examiner is asked 
to provide a complete range of motion (in 
degrees) for the Veteran's right wrist, and 
comment as to whether there is anklyosis of 
the wrist, at rest and after repetitive 
motion.  The examiner also should comment on 
whether there is any limitation of motion in 
the Veteran's right wrist due to weakness, 
fatigability, or incoordination following 
repetitive motion.  Finally, the examiner 
must discuss the extent to which the 
Veteran's service-connected right wrist 
disorder affects his ability to secure or 
follow a substantially gainful occupation, in 
light of his June 2010 Board testimony and 
the statements he has made as part of his 
August 2007 notice of disagreement and May 
2008 substantive claim.  A complete rationale 
must be provided for any opinion expressed.  
The report prepared should be typed.

2.  Notify the Veteran that it is his 
responsibility to report for the examination 
and to cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examination, obtain 
documentation showing that notice scheduling 
the examination was sent to the last known 
address of record, and indicate therein 
whether any notice sent was returned as 
undeliverable.

3.  After completion of the above and any 
additional development deemed necessary, 
review the issue on appeal, taking into 
consideration all applicable laws and 
regulations, and discussing whether a 
referral for extraschedular evaluation is 
warranted under 38 C.F.R. § 3.321.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and his representative 
with an appropriate supplemental statement of 
the case and afford them an opportunity to 
respond.  Thereafter, return the case to the 
Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


